



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Borozan, 2017 ONCA 215

DATE: 20170315

DOCKET: C62991

Rouleau, Pepall and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nedeljko Borozan

Appellant

Amy Ohler, for the appellant

Nedeljko Borozan, in person

Morris Pistyner and Concetta Zary, for the respondent

Heard: March 8, 2017

On appeal from the sentence imposed on November 15, 2016 by
    Justice C. Dorval of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks leave to appeal his 16 month global sentence for
    trafficking in crack cocaine while on probation.

[2]

While it would appear that the sentencing judge initially misunderstood
    counsels submission on the appellants proposed sentence, the sentencing was
    nonetheless fit in light of the nature of the offense, the quantity and type of
    drugs and the breach of probation.  The sentencing judge was not prepared to
    give an unfit sentence so as to avoid adverse immigration consequences for the
    appellant.

[3]

We see no basis on which to interfere.  Leave to appeal sentence is
    granted but the appeal is dismissed.


